DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to Claims 1,6,7,12,16 in the submission filed 12/22/2020 are acknowledged and accepted.
3.	Cancellation of Claims 9-11 is acknowledged and accepted.
4.	The amendments to the Abstract are acknowledged and accepted. 
5.	In view of the amendments to the Claims, and Abstract, objection to Claims, and Abstract are withdrawn.
6.	Pending Claims are 1-8,12-18. 
Response to Arguments












Applicant’s arguments with respect to claim(s) 1,16 have been considered but are moot because of the amended claims and the new grounds of rejection in view of Saisho et al.

Claims 1-8,12-18 are rejected as follows:

Claim Objections

Claims 13,16-18 objected to because of the following informalities:  
Claim 13 recites “a light source” in line 1. There is sufficient antecedent basis for this limitation. Examiner suggest –the light source--.

Claim 16 recites “the light receiving member is moves” in line 21. This is grammatically incorrect. Examiner suggests –the light receiving member is moved--.
Claims 17-18 are dependent on Claim 16 and hence inherit its deficiencies.
Appropriate correction is required.

Claim Rejections - 35 USC § 103









In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8,12-16,18, is/are rejected under 35 U.S.C. 103 as being unpatentable over  Routley et al (US 2011/0002019 A1, of record) in view of Saisho et al (US 2013/0063754 A1, hereafter Saisho).

 Regarding Claim 1, Routley teaches (fig 2,24A), a holographic projector (holographic optical image display system 1600 for projecting an image, p124, lines 1-7) comprising: 
a light source (Laser diode 20, fig 2, p59, lines 1-3)
a spatial light modulator (SLM 24, p59, lines 1-7) arranged to receive and represent a computer-generated 5hologram (hologram, p59, lines 1-7, SLM phase modulates light with a hologram which is generated by a computer processor,  DSP 100, p62, lines 1-8) and spatially modulate (SLM 24 spatially modulates light 22 from laser diode 20)  incident light (light 22) received by the spatial light modulator (SLM 24, p59, lines 1-7) from the light source (laser diode 20) to form a holographic reconstruction (holographically generated intermediate image, p124, lines 1-9) in accordance with the computer-generated hologram (hologram, p59, lines 1-7, SLM phase modulates light with a hologram which is generated by a computer processor,  DSP 100, p62, lines 1-8); 
a light receiving member (diffuser 2402, p124, lines 1-9) arranged to receive and to diffuse spatially modulated light (SLM 24 spatially modulates light 22 from laser diode 20)   along an optical axis from the spatial light modulator (SLM 24, p59, lines 1-7), wherein the holographic 10reconstruction (holographically generated intermediate image, p124, lines 1-9) is formed on the light receiving member (diffuser 2402, p124, lines 1-9); and 
a driver (driver 2406, p124, lines 1-9) coupled to the light receiving member (diffuser 2402, p124, lines 1-9)  to move the light receiving member (diffuser 2402, p124, lines 1-9) in a plane (diffuser is moved in two dimensions, x and y directions, This indicates movement of diffuser in a plane,p16, lines 1-8), wherein the driver (driver 2406, p124, lines 1-9)  is configured to move the light receiving member (diffuser 2402, p124, lines 
wherein the driver (driver 2406, p124, lines 1-9) is configured to move the light receiving member (diffuser 2402, p124, lines 1-9) such that it scans a scan area on the light receiving member (diffuser 2402, p124, lines 1-9) with the holographic reconstruction (holographically generated intermediate image, p124, lines 1-9).
However Routley does not teach
wherein the light receiving member is configured to diffuse light in a first direction by a first amount and to diffuse light in a second direction perpendicular to the first direction by a second amount greater than the first amount  and an optical element configured to receive light from the light receiving member, wherein a dimension of the optical element in a third direction is smaller than a dimension of the optical element in a fourth dimension perpendicular to the third direction, wherein the first direction is generally parallel to the third direction and the second direction is generally parallel to the fourth direction so that the cross-sectional shape of a light cone received by the optical element from the light receiving member is matched to a cross-sectional shape of the optical element.
Routley and Saisho are related as light receiving members in image projectors.
	Saisho teaches (figs 1,7, 10) 
wherein the light receiving member (target scanning surface 18 which is a diffuser, p45, lines 1-8, fig 1) is configured to diffuse light in a first direction (Y direction, fig 7) by a first amount and to diffuse light in a second direction (X direction, fig 7) perpendicular to the first direction (Y direction) by a second amount greater than the first amount  (cross section of light beams through diffuser 18 is elliptical 18d, p62, lines 1-12  and hence light is diffused in a second direction (X direction) perpendicular to a first direction (Y direction) and the second amount is greater than the second amount as in fig 7) and an optical element (first mirror 21, p53, lines 1-4) configured to receive light from the light receiving member (target scanning surface 18 which is a diffuser, p45, lines 1-8, fig 1),
wherein a dimension of the optical element (first mirror 21, p53, lines 1-4) in a third direction (Y direction of first mirror 21) is smaller (dimension of first mirror 21 in Y direction is given by curvature radius, 135 mm, Table 4, Second Example) than a dimension (dimension of first mirror 21 in X direction is given by curvature radius, 446 mm, Table 4, Second Example)  of the optical element in a fourth direction (X direction of first mirror 21) perpendicular to the third direction (Y direction) (also reflection surface of first mirror 21 is anamorphic, p58, lines 1-6, p86, lines 1-4),
wherein the first direction (Y direction)  is generally parallel to the third direction (Y direction of first mirror 21)  and the second direction (X direction)  is generally parallel to the fourth direction (X direction of first mirror 21) so that the cross-sectional shape of a light cone received by the optical element (first mirror 21, p53, lines 1-4) from the light receiving member (target scanning surface 18 which is a diffuser, p45, lines 1-8, fig 1) is matched to a cross-sectional shape of the optical element (first mirror 21, p53, lines 1-4), (cross section 18d of light beams exiting from diffuser 18 are matched with the aspect ratio of the virtual image 25 and hence the aspect ratio is maintained while transmitting through the first mirror 21 and hence the cross sectional shape of light received by first mirror 21 from diffuser 18, is matched to its anamorphic shape). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Routley to include the teachings of Saisho such that the light receiving member is configured to diffuse light in a first direction by a first amount and to diffuse light in a second direction perpendicular to the first direction by a second amount greater than the first amount  and an optical element configured to receive light from the light receiving member, wherein a dimension of the optical element in a third direction is smaller than a dimension of the optical element in a fourth dimension perpendicular to the third direction, wherein the first direction is generally parallel to the third direction and the second direction is generally parallel to the fourth direction so that the cross-sectional shape of a light cone received by the optical element from the light receiving member is matched to a cross-sectional shape of the optical element for the purpose of improving the light use efficiency and form an image of high brightness (p64, lines 1-12).
However Routley-Saisho do not teach 
said scan area being larger than the area on the light receiving member of the holographic reconstruction.
Now, although Routley-Saisho does not explicitly disclose that said scan area being larger than the area on the light receiving member of the holographic reconstruction, it is considered to be within ordinary skill level to modify Routley-Saisho with routine experimentation to obtain the said scan area being larger than the area on the light receiving member of the holographic reconstruction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to have the said scan area being larger than the area on the light receiving member of the holographic reconstruction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to have said scan area being larger than the area on the light receiving member of the holographic reconstruction for the purpose of scaling the image projected onto the screen within the screen dimensions.

Regarding Claim 2, Routley-Saisho teaches (fig 2, 24A) a holographic projector (holographic optical image display system 1600 for projecting an image, p124, lines 1-7, Routley) according to claim 1, 
wherein the driver (driver 2406, p124, lines 1-9, Routley) is configured to reciprocate (diffuser is moved in a plane and hence it can move backwards and forwards in each of the directions and hence it reciprocates) the light receiving member (diffuser 2402, p124, lines 1-9).  

Regarding Claim 3, Routley-Saisho teaches (fig 2, 24A) a holographic projector (holographic optical image display system 1600 for projecting an image, p124, lines 1-7, Routley)  according to claim 2, 
wherein the light receiving member (diffuser 2402, p124, lines 1-9, Routley) is 20secured to an arm (arm, p124, lines 1-9) connected to an arrangement (piezoelectric 

Regarding Claim 7, Routley-Saisho teaches (fig 2, 24A) a holographic projector (holographic optical image display system 1600 for projecting an image, p124, lines 1-7, Routley) according to claim 1,  
wherein movement (diffuser 2402 is moved in two dimensions, x and y directions, This indicates movement of diffuser in a plane,p16, lines 1-8, Routley) of the light receiving member (diffuser 2402, p124, lines 1-9) scans (as the diffuser moves in the x and y directions, it scans an area on the diffuser 2402)  a scan area on the light receiving member (diffuser 2402, p124, lines 1-9) with the holographic 30reconstruction (holographically generated intermediate image, p124, lines 1-9).
However Routley-Saisho does not teach
the scan area is less than or equal to 1.5 times an area of the holographic reconstruction.  
Now, although Routley-Saisho does not explicitly disclose that the scan area is less than or equal to 1.5 times an area of the holographic reconstruction, it is considered to be within ordinary skill level to modify Routley-Saisho with routine experimentation to obtain the scan area less than or equal to 1.5 times an area of the an area of the holographic reconstruction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to have the scan area less than or equal to 1.5 times an area of the holographic reconstruction for the purpose of scaling the image projected onto the screen within the screen dimensions.

Regarding Claim 8, Routley-Saisho teaches (fig 2, 24A) a holographic projector (holographic optical image display system 1600 for projecting an image, p124, lines 1-7, Routley) according to claim 1, 
wherein a perimeter shape of the 5holographic reconstruction (holographically generated intermediate image, p124, lines 1-9, Routley) on the light receiving member (diffuser 2402, p124, lines 1-9) is a scaled version of a perimeter shape of the light receiving member (diffuser 2402, p124, lines 1-9) (p16, lines 1-4, intermediate image and diffuser are both two dimensional and hence they are just scaled versions).

Regarding Claim 12, Routley-Saisho teaches (fig 2, 24A) a holographic projector (holographic optical image display system 1600 for projecting an image, p124, lines 1-7, Routley) according to claim 1, 

However Routley-Saisho does not teach
a perimeter shape of the optical element is a scaled version of the perimeter shape of the light receiving member.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a perimeter shape of the optical element to be a scaled version of the perimeter shape of the light receiving member, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, a person of ordinary skill in the arts would have been motivated to select the perimeter shape of the optical element to be a scaled version of the perimeter shape of the light receiving member for the purpose of efficient transmittance of light through the components to the screen.

Regarding Claim 13, Routley-Saisho teaches (fig 2, 24A) a holographic projector (holographic optical image display system 1600 for projecting an image, p124, lines 1-7, Routley) according to claim 1 


30 Regarding Claim 14, Routley-Saisho teaches (fig 2, 24A) a holographic projector (holographic optical image display system 1600 for projecting an image, p124, lines 1-7, Routley), according to claim 1 
comprising a processor (digital signal processor DSP 100, p62, lines 1-8, Routley) coupled to the spatial light modulator (SLM 24, p59, lines 1-7) to provide the computer generated hologram (hologram, p59, lines 1-7, SLM phase modulates light with a hologram which is generated by a computer processor, DSP 100, p62, lines 1-8) to the spatial light modulator (SLM 24, p59, lines 1-7).  

Regarding Claim 15, Routley-Saisho teaches (fig 2, 24A) a holographic projector (holographic optical image display system 1600 for projecting an image, p124, lines 1-7, Routley) according to claim 14, 
wherein the processor (digital signal processor DSP 100, p62, lines 1-8, Routley)  is configured 35to form the holographic reconstruction (holographically generated intermediate image, p124, lines 1-9) at times when a speed of the light receiving member (diffuser 2402, p124, lines 1-9) is non-zero (stroke of the actuator causes different phase patterns to be imposed on the intermediate image pixel and these 

Regarding Claim 16, Routley teaches (fig 2, 24A) a holographic projection (holographic optical image display system 1600 for projecting an image, p124, lines 1-7, Routley) method comprising: 
receiving and representing a computer-generated hologram (hologram, p59, lines 1-7, SLM phase modulates light with a hologram which is generated by a computer processor,  DSP 100, p62, lines 1-8, Routley)  on a spatial light modulator (SLM 24, p59, lines 1-7); spatially modulating incident light (light 22) from a light source (laser diode 20, p59, lines 1-3) with the spatial light modulator (SLM 24, p59, lines 1-7) with the 5representation of the computer-generated hologram (hologram, p59, lines 1-7, SLM phase modulates light with a hologram which is generated by a computer processor,  DSP 100, p62, lines 1-8)  thereon;
receiving the spatially-modulated light (SLM 24 spatially modulates light 22 from laser diode 20) along an optical axis from the spatial light modulator (SLM 24, p59, lines 1-7) on a light receiving member (diffuser 2402, p124, lines 1-9) to form a holographic reconstruction (holographically generated intermediate image, p124, lines 1-9) on the light receiving member (diffuser 2402, p124, lines 1-9); and
moving (driver 2406, p124, lines 1-9, driver 2406 moves the diffuser 2402) the light receiving member (diffuser 2402, p124, lines 1-9) in a plane (diffuser is moved in two dimensions, x and y directions, This indicates movement of diffuser in a plane,p16, lines 1-8) while maintaining an orientation of 10the light receiving member (diffuser 2402, p124, 
wherein the light receiving member (diffuser 2402, p124, lines 1-9)   is moved (driver 2406, p124, lines 1-9, driver 2406 moves diffuser 2402) such that it scans a scan area on the light receiving member (diffuser 2402, p124, lines 1-9) with the holographic reconstruction (holographically generated intermediate image, p124, lines 1-9).
	However Routley does not teach
wherein the light receiving member diffuses the received light in a first direction by a first amount and diffuses the received light in a second direction perpendicular to the first direction by a second amount greater than the first amount; receiving the diffused light from the light receiving member by an optical element, wherein a dimension of the optical element in a third direction is smaller than a dimension of the optical element in a fourth dimension perpendicular to the third direction, and wherein the first direction is generally parallel to the third direction and the second direction is generally parallel to the fourth direction so that the cross- sectional shape of a light cone received by the optical element from the light receiving member is matched to a cross-sectional shape of the optical element.
Routley and Saisho are related as light receiving members in image projectors.
	Saisho teaches (figs 1,7, 10) 
wherein the light receiving member (target scanning surface 18 which is a diffuser, p45, lines 1-8, fig 1) is diffuses light in a first direction (Y direction, fig 7) by a first amount and to diffuse light in a second direction (X direction, fig 7) perpendicular to the first direction (Y direction) by a second amount greater than the first amount  (cross section of light beams through diffuser 18 is elliptical 18d, p62, lines 1-12  and hence light is diffused in a second direction (X direction) perpendicular to a first direction (Y direction) and the second amount is greater than the second amount as in fig 7) and receiving light from the light receiving member (target scanning surface 18 which is a diffuser, p45, lines 1-8, fig 1) by an optical element (first mirror 21, p53, lines 1-4),
wherein a dimension of the optical element (first mirror 21, p53, lines 1-4) in a third direction (Y direction of first mirror 21) is smaller (dimension of first mirror 21 in Y direction is given by curvature radius, 135 mm, Table 4, Second Example) than a dimension (dimension of first mirror 21 in X direction is given by curvature radius, 446 mm, Table 4, Second Example)  of the optical element in a fourth direction (X direction of first mirror 21) perpendicular to the third direction (Y direction) (also reflection surface of first mirror 21 is anamorphic, p58, lines 1-6, p86, lines 1-4),
wherein the first direction (Y direction)  is generally parallel to the third direction (Y direction of first mirror 21)  and the second direction (X direction)  is generally parallel to the fourth direction (X direction of first mirror 21) so that the cross-sectional shape of a light cone received by the optical element (first mirror 21, p53, lines 1-4) from the light receiving member (target scanning surface 18 which is a diffuser, p45, lines 1-8, fig 1) is matched to a cross-sectional shape of the optical element (first mirror 21, p53, lines 1-4), (cross section 18d of light beams exiting from diffuser 18 are matched with the aspect ratio of the virtual image 25 and hence the aspect ratio is maintained while transmitting through the first mirror 21 and hence the cross sectional shape of light received by first mirror 21 from diffuser 18, is matched to its anamorphic shape). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Routley to include the teachings of Saisho such that the light receiving member is configured to diffuse light in a first direction by a first amount and to diffuse light in a second direction perpendicular to the first direction by a second amount greater than the first amount  and an optical element configured to receive light from the light receiving member, wherein a dimension of the optical element in a third direction is smaller than a dimension of the optical element in a fourth dimension perpendicular to the third direction, wherein the first direction is generally parallel to the third direction and the second direction is generally parallel to the fourth direction so that the cross-sectional shape of a light cone received by the optical element from the light receiving member is matched to a cross-sectional shape of the optical element for the purpose of improving the light use efficiency and form an image of high brightness (p64, lines 1-12).
However Routley-Saisho do not teach 
said scan area being larger than the area on the light receiving member of the holographic reconstruction.
Now, although Routley-Saisho does not explicitly disclose that said scan area being larger than the area on the light receiving member of the holographic reconstruction, it is considered to be within ordinary skill level to modify Routley-Saisho with routine experimentation to obtain the said scan area being larger than the area on the light receiving member of the holographic reconstruction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to have the said scan area being larger than the area on the light receiving member of the holographic reconstruction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to have said scan area being larger than the area on the light receiving member of the holographic reconstruction for the purpose of scaling the image projected onto the screen within the screen dimensions.

Regarding Claim 18, Routley-Saisho teaches (fig 2, 24A) the holographic projection (holographic optical image display system 1600 for projecting an image, p124, lines 1-7, Routley) method according to claim 16, 
wherein the motion of the light receiving member (diffuser 2402, p124, lines 1-9, Routley) is a reciprocating motion (diffuser is moved in a plane and hence it can move backwards and forwards in each of the directions and hence it reciprocates).

Claims 4,5,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Routley et al (US 2011/0002019 A1, hereafter Routley) in view of Saisho et al (US 2013/0063754 A1, hereafter Saisho) as applied to Claims 1,16 and further in view of Watanabe et al (US 2008/0252968  A1, hereafter Watanabe).

Regarding Claim 4, Routley-Saisho teaches (fig 2, 24A) a holographic projector (holographic optical image display system 1600 for projecting an image, p124, lines 1-7, Routley) according to claim 1, 
wherein the driver (driver 2406, p124, lines 1-9, Routley) is configured to move the light receiving member (diffuser 2402, p124, lines 1-9).
	However Routley-Saisho does not teach
the driver is configured to move the light receiving member  without stopping.
	Routley-Saisho and Watanabe are related as light receiving members in image projectors.
	Watanabe teaches (fig 1,2,3), an image projector (projection display, p37, lines 1-3),wherein
the driver (motor 50 which is a drive unit, p41, lines 1-8) is configured to move the light receiving member  (optical diffusion member, p65, lines 1-4) without stopping (continuously moved, p71, lines 1-3, p65, lines 1-4, p42).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Routley-Saisho to include the teachings of Watanabe such that the driver is configured to move the light receiving member  without stopping for the purpose of  reducing scintillation (p42, lines 1-14).

Regarding Claim 5, Routley-Saisho teaches (fig 2, 24A) a holographic projector (holographic optical image display system 1600 for projecting an image, p124, lines 1-7, Routley) according to claim 1, 
wherein the driver (driver 2406, p124, lines 1-9, Routley) is configured to move the light receiving member (diffuser 2402, p124, lines 1-9).

wherein the driver is configured to move the light receiving member on a closed path trajectory.  
	Routley-Saisho and Watanabe are related as light receiving members in image projectors.
Watanabe teaches (fig 1,2,3), an image projector (projection display, p37, lines 1-3), wherein the driver (motor 50 which is a drive unit, p41, lines 1-8)  is configured to move the light receiving member (optical diffusion member, p65, lines 1-4) on a closed path trajectory (fresnel lens 31 moves in an eccentric circle which is a closed path trajectory, p42, lines 1-15, a diffusion member is placed and this can be moved similarly, p71, lines 1-3, p65, lines 1-4, p42).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Routley-Saisho to include the teachings of Watanabe such that the driver is configured to move the light receiving member on a closed path trajectory for the purpose of  reducing scintillation (p42, lines 1-14).

Regarding Claim 17, Routley-Saisho teaches (fig 2, 24A) the holographic projection (holographic optical image display system 1600 for projecting an image, p124, lines 1-7, Routley) according to claim 16, 
	However Routley-Saisho does not teach
wherein the motion of the light receiving member is in a closed path.  

Watanabe teaches (fig 1,2,3), an image projector (projection display, p37, lines 1-3), wherein the motion of the light receiving member (optical diffusion member, p65, lines 1-4) is in a closed path (fresnel lens 31 moves in an eccentric circle which is a closed path trajectory, p42, lines 1-15, a diffusion member is placed and this can be moved similarly, p71, lines 1-3, p65, lines 1-4, p42).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Routley-Saisho to include the teachings of Watanabe such that the motion of the light receiving member is in a closed path for the purpose of  reducing scintillation (p42, lines 1-14).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Routley et al (US 2011/0002019 A1, hereafter Routley) in view of Saisho et al (US 2013/0063754 A1, hereafter Saisho) as applied to Claim 5 and further in view of Yatsugi et al (JP 2009 210751A, of record, hereafter Yatsugi).

Regarding Claim 6, Routley-Saisho teaches (fig 2, 24A) a holographic projector (holographic optical image display system 1600 for projecting an image, p124, lines 1-7, Routley) according to claim 5.
	However Routley-Saisho does not teach 
wherein the driver comprises two 30rotatable link members arranged for rotation about a respective axis each having a coupling at substantially a same radius from the respective axis, each coupling connecting the light receiving member to the respective a same distance as the respective axes are spaced apart.  
Routley-Saisho and Yatsugi are related as light receiving members in image projectors.
Yatsugi teaches (fig 8,9), 
wherein the driver comprises two 30rotatable link members (rod member 81, p31, lines 1-14, rod members at two corners) arranged for rotation (rod member 81 is rotatably held, p33, lines 1-9) about a respective axis (axis about rod member 81, p31, lines 1-14) each having a coupling (sphere 81a, p32, lines1-2) at substantially a same radius from the respective axis (rod member 81, p31, lines 1-14), each coupling (sphere 81a, p32, lines1-2) connecting the light receiving member (Fresnel lens 21, p31, lines 1-3) to the respective link member (rod member 81, p31, lines 1-14, rod members at two corners) with the couplings (spheres 81a, p32, lines1-2, spheres 81a at two corners) spaced apart along the light receiving member (Fresnel lens 21, p31, lines 1-3) by substantially a same distance as the respective axes (axis about rod members 81, p31, lines 1-14 at two corners)  are spaced apart.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Routley-Saisho to include the teachings of Watanabe such that wherein the driver comprises two 30rotatable link members arranged for rotation about a respective axis each having a coupling at substantially the same radius from the respective axis, each coupling connecting the light receiving member to the respective link member with the couplings spaced apart along the light receiving member by substantially the same distance as the respective .


Conclusion















Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



J.V.D
Jyotsna V Dabbi								2/8/2021
Examiner, Art Unit 2872  

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872